EXHIBIT 10.1

AMENDMENT AGREEMENT

This Amendment Agreement is entered into and effective as of December 1, 2015,
by and between Cryo-Cell International, Inc. (the “Company”) and Oleg Mikulinsky
(the “Executive”).

RECITALS

 

  A. The Company and the Executive entered into an Employment Agreement dated
March 5, 2012 (the “Employment Agreement”).

 

  B. The initial term of term of the Employment Agreement concluded and an
amendment was entered into on May 1, 2013.

 

  C. The Company and the Executive desire to further amend the terms of the
Executive’s Employment Agreement as shown below in order to retain the
Executive’s services with the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties agree and the
Employment Agreement is hereby amended as follows:

Amendment

 

1. The first paragraph of Section 1 is deleted in its entirety and replaced with
the following :

(a) The Company hereby employs the Executive for a period of twenty-four months,
commencing on December 1, 2015 and expiring on November 30, 2017 (the “Initial
Term”). The Initial Term shall be automatically extended for successive
additional one-year periods (“Additional Employment Terms”) unless, at least
thirty (30) days prior to the end of the Initial Term or an Additional
Employment Term, the Company or the Executive has notified the other in writing
that the Agreement shall terminate at the end of the then-current term.
References herein to the “Term” shall mean the Initial Term as it may be so
extended by one or more Additional Employment Terms.

 

2. Section 2(a) is deleted in its entirety and replaced with the following:

 

  a.) Base Salary

The Executive shall receive an annualized base salary (the “Base Salary”) which
is not less than $210,000 per year. Throughout the Term, the Executive shall be
eligible for discretionary annual merit increases and/or other base salary
adjustments as deemed appropriate by the Company’s Co-Chief Executive Officers
(the “Co-CEOs”). The Executive’s Base Salary will be payable in equivalent
bi-weekly installments, subject to usual and required payroll deductions,
including, without limitation, applicable taxes.

 

  b.)

Cash Bonus. For the fiscal years December 1, 2015 to November 30, 2016 and
December 1, 2016 to November 30, 2017, the Executive’s bonus (“Bonus”) shall be
a percentage of 10% of his base salary for such fiscal year equal to the sum of
(x) the product of 8.33% and the number of the six bonus criteria achieved based
upon the



--------------------------------------------------------------------------------

  Company’s annual Net Revenue and Adjusted Cash Flow (as defined below) and
(y) the product of 16.66% and the number of the three subjective bonus criteria
achieved). The bonus criteria for the fiscal year ending November 30, 2016 are
set forth in the following schedule. Bonus criteria for the fiscal year ending
November 30, 2017 shall be based on the same three standards and the same three
criteria weighted the same as for the fiscal year ending November 30th, 2016 and
shall be established by February 28, 2017 by the Co-CEOs) in their sole
discretion (except for the subjective criteria which shall be determined by the
Co-CEOs by the Bonus due date).

The Bonus for each fiscal year will be paid promptly after such year’s audited
financial statements for the Company have been finalized, and when the Committee
has certified that the Bonus has been earned by the Executive; however, in no
event will the Bonus be paid later than five days following the completion by
the independent auditors of the Company’s financial statements for such year.
The Co-CEOs in their sole discretion may authorize payment of the Bonus prior to
the finalization of the Company’s audited financial statements.

The Co-CEOs will, with respect to each bonus criteria, determine a bonus
percentage within the percentage range for results that fall between Threshold
and Target as well as between Target and Stretch levels of performance. The
annual Bonus criteria and payouts shall be pro-rated for periods of employment
of less than twelve months. In addition to the Bonus, the Executive shall also
be eligible to participate in any other bonus programs that are available to
senior executive officers of the Company.

 

FYE 11/30/16

   Threshold      Target      Stretch  

Net Revenue for FYE 11/30/16 weighted 25%

   $ 21,355,962       $ 22,355,962       $ 23,355,962   

Adjusted Net Income for FYE 11/30/16 weighted 25%

   $ 3,161,905       $ 3,328,321       $ 3,494,737   

Subjective performance weighted 50%

    
  TBD by Co-CEOs
by Bonus due date   
       
  TBD by Co-CEOs
by Bonus due date   
       
  TBD by Co-CEOs
by Bonus due date   
  

The Net Revenue bonus criteria shall be based on the annual net revenue of the
Company as set forth in its audited financial statement.

 

2



--------------------------------------------------------------------------------

The Adjusted Net Income bonus criteria shall be based on the annual net income
of the Company as set forth in its audited financial statement adjusted for
(x) stock compensation expense, depreciation and amortization (y) the change in
deferred revenue for the 2016 fiscal year from the 2015 fiscal year and (z) the
elimination any amounts of interest paid and expenses directly associated with
the outstanding PrepaCyte loan or any senior or junior indebtedness obtained by
the Company after the date of this Agreement from a bank or other lender. In
determining whether the Adjusted Net Income bonus criteria has been attained,
the Committee may exclude non-recurring items of income or expense (whether cash
or non-cash items) that the Committee deems to distort the inherent Adjusted Net
Income results of the Company.

The subjective bonus criteria shall be determined in the sole discretion of the
Co-CEOs after consultation with the Executive.

 

  (b) Equity Awards.

 

  (i) Base Grants.

The Company agrees to grant to the Executive as of April 18, 2016 40,000
qualified options for the Company’s stock. The options shall be issued under the
Company’s 2012 Stock Plan or a subsequent Company stock plan and will vest 1/3
upon grant, 1/3 on December 1, 2016 and the remaining 1/3 on November 30th,
2017. A grant agreement memorializing these terms shall be executed by the
parties on or as soon as practicable after the grant date

 

  (ii) Performance Grants.

In addition to the option grant described above, if the Executive is employed by
the Company on November 30, 2016, then no later than February 28, 2017, the
Company shall grant the Executive up to 20,000 shares of Company. If the
Executive is employed by the Company on November 30, 2017, then no later than
February 28, 2018 the Company shall grant the Executive up to an additional
20,000 of shares of Company. Such performance grants shall be made under the
Company’s 2012 Stock Plan or a subsequent Company stock plan.

For the fiscal years December 1, 2015 to November 30, 2016 and December 1, 2016
to November 30, 2017, the Executive’s performance grant shall be a percentage of
20,000 shares equal to the sum of (i) the product of 16.67% and the number of
the Net Revenue and Adjusted Cash Flow performance grant criteria achieved at
the Target level; (ii) the product of 8.33% and the number of the Net Revenue
and Adjusted Cash Flow performance grant criteria achieved at the Stretch level;
and (iii) up to 50.0% at the discretion of the Co-CEOs based upon their
subjective performance determination. The performance grant criteria for the
fiscal year ending November 30, 2016 are set forth in the following schedule.
Unless otherwise agreed to in writing by the Executive and the Co-CEOs,
performance grant criteria for the fiscal year ending November 30, 2017 shall be
based on the same standards, and the same weightings as for the fiscal year
ending November 30, 2016 and shall be established by February 28, 2017 by the
Co-CEOs in their sole discretion after consultation with the Executive (except
for the subjective performance criteria which shall be determined by the Co-CEOs
by February 28, 2018).

 

3



--------------------------------------------------------------------------------

FYE 11/30/16

   Target      Stretch  

Net Revenue for FYE 11/30/16 weighted 25%

   $ 22,355,962       $ 23,355,962   

Adjusted Net Income for FYE 11/30/16 weighted 25%

   $ 3,328,321       $ 3,494,737   

Subjective performance weighted 50%

    
  TBD by Co-CEOs
by grant date   
       
  TBD by Co-CEOs
by grant date   
  

The Net Revenue performance grant criteria shall be based on the annual net
revenue of the Company as set forth in its audited financial statement.

The Adjusted Net Income performance grant criteria shall be based on the annual
net income of the Company as set forth in its audited financial statement
adjusted for (x) stock compensation expense, depreciation and amortization
(y) the change in deferred revenue for the 2016 fiscal year from the 2015 fiscal
year and (z) the elimination any amounts of interest paid and expenses directly
associated with the outstanding PrepaCyte loan or any senior or junior
indebtedness obtained by the Company after the date of this Agreement from a
bank or other lender. In determining whether the Adjusted Net Income performance
grant criteria has been attained, the Co-CEOs may exclude non-recurring items of
income or expense (whether cash or non-cash items) that the Committee deems to
distort the inherent Adjusted Net Income results of the Company.

The subjective performance grant criteria shall be determined in the sole
discretion of the Co-CEOs after consultation with the Executive.

The Co-CEOs will, with respect to each performance grant criteria, determine a
performance grant criteria percentage within the percentage range for results
that fall between Target and Stretch levels of performance.

IN WITNESS WHEREOF, the parties to this Amendment Agreement have placed their
hands as of the day and year written above.

 

    Cryo-Cell International, Inc.

/s/ Oleg Mikulinsky

    By:  

/s/ David Portnoy

Oleg Mikulinsky     Name:   David Portnoy     Title:   Co-Chief Executive
Officer

 

4